ORDER
Upon consideration of the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773 and the responses having been made to the show cause order, it is this 25th day of April, 2011
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that James Rudolph Boykins is hereby suspended for two (2) years, effective immediately, from the practice of law in the State of Maryland, with the right to reapply after such time he is reinstated by the District of Columbia, and it is further
ORDERED, the Clerk of this Court shall forthwith strike the name of James Rudolph Boykins from the register of attorneys, in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule-760(e).